Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the snap fasteners, buttons, zippers, hook and loop fasteners, adjustable belt or tied into place (claim 2 & 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-7 are objected to because of the following informalities: Claims should be in one sentence format. No periods should be present (including after the claim #).  Appropriate correction is required.
	Claim 1 recites “visions” and appears to be an error of syntax and has been interpreted as “vision”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the” in respect to “a peripheral side” and “a wearer” “a hooded headgear” “elements”  Applicant should first positively recite a structural feature, before referring back to the disclosed feature using “the/said”.  For example, the device comprising a hooded headgear, the hooded headgear having xx, and a peripheral side, the peripheral side having xx.  There is insufficient antecedent basis for this limitation in the claim.
With respect to claim 2, applicant recites “the” with respect to an anterior edge, “a hooded headgear’s peripheral area”. These elements have not been positively recited in the claim. Further, it is unclear if the “hooded headgear peripheral area” is the same as the peripheral side vision areas already disclosed or a different area. Appropriate correction is required. 
Claims 2 -7 are unclear what the status is. The claims are recited in independent form, as they don’t depend from a previously cited claim.  However, the language builds on elements previously recited and appear to be further limiting claim 1.  For purposed of examination the claims are interpreted to depend from each preceding claim. Appropriate correction is required.  For example:  Claim 2  “The garment of claim 1, further comprising”. Claim 7 depends from itself.  Claim 7 has been construed to depend from claim 6. Appropriate correction required. 
Claims 4 and 5 are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Claim 5 recites the “snap” can be unsnapped. A snap is not required by the claim, a multitude of fasteners have been disclosed. It is unclear if applicant is attempting to require only a snap fastener.  Or if applicant is attempting to claim the fastener is opened/closed. Appropriate clarification is required. 
With respect to claim 7, applicant recites multiple hoodie vision covers and second hoodie shell. It is unclear if these are hoodie vision covers already recited, or a new element. If applicant is referring back to previously recited element they should use “the/said” language.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 7 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Boezi (US 2004/0187186). The device of Boezi teaches,
With respect to claim 1, A garment apparatus comprising; lateral portions (42) having adjustable hoodie side vision covers (Figure 7b) at a peripheral vision area to help shield and protect the wearer of a hooded headgear from the elements and all other weather conditions.  It is noted that the phrase following “to help shield” are functional limitations, the prior art meets the structure as recited and would be expected to perform in the same manner recited by applicant (see MPEP 2114). 
With respect to claim 2, the hoodie side vision covers (42) connected to an anterior edge of the hooded headgear peripheral area with snap fasteners, buttons, zippers, hook and loop fasteners (12a 12b), adjustable belt or tied into place. 
	With respect to claim 3, The garment apparatus, comprising hoodie side vision cover pocket (22) neatly and discreetly sewn into and located at the side or rear () of the hoodie headgear wherein hood side vision cover (42) can be inserted when side vision is not needed. 
	With respect to claim 4, further comprising peripheral side vision headgear that gives a wearer the ability to watch out for potential dangers such as oncoming traffic, possible muggers, and possible animal attacks with the option of using the side vision covers to close off the peripheral side vision when deemed necessary to stave of inclement weather or any weather conditions.  The prior art meets the structure as required by the claim, and would be able to perform the functional language recited in claim 4. See MPEP 2114. 
	With respect to claim 5, When vision safety is a must, a wearer can unfasten the fastener of the vision covers away (12a)  from the anterior edge of the hooded headgear and slide, tuck away, or stuff the vision covers into the side vision cover pocket (22) allowing form greater peripheral side vision. 
	With respect to claim 6, the vision covers can be securely kept inside the vision cover pocket by snap, buttons, zippers, hooked and looped fasteners (32, 34), adjustable belt portion or tied into place. 
	With respect to claim 7, a second hoodie headgear shell (38) capable for use to protect a wearer from inclement weather while the first hoodie shell is still on the wearers head with the hoodie side vision cover tucked inside the vision cover pockets so when necessary (figure 7b), 
It is noted that the language “to protect a wearer” is functional. The prior art meets the structure of a first and second hood element, and therefore would be expected to perform in the manner recited, see MPEP 2114.  
The second hoodie can be removed (Figure 6)  from the head to allow peripheral side vision with the same time the first hoodie shell is still on the head to protect the head from any weather condition, and after hooded wearer has had enough use of peripheral side vision, wearer can replace the second hoodie back on top of the head for further protection (Figure 1)  The device is capable of performing the same manner as disclosed by applicant and therefore meets the claim. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892
Please Note, the art of recorded cited in the PTO-892 may be relevant to the features of the invention both claimed and unclaimed or are relevant to the overall inventive concept.  The best art has been set forward in the office action, as determined by the examiner and the art references provided are to establish other significant and relevant art and to promote compact prosecution. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689. The examiner can normally be reached Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/Primary Examiner, Art Unit 3732